Citation Nr: 1531480	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-42 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from April 1986 to April 1990 with additional duty in the Texas Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2011 at which time the claim was remanded so as to afford the Veteran her requested Board hearing.  In this regard, she testified before the undersigned Veterans Law Judge at a Board video-conference hearing in February 2012.  A transcript of this proceeding has been associated with the record. 

In December 2012, February 2014, and January 2015, the Board remanded this issue for additional development and the case now returns for final appellate review. 

As noted in the Board's prior remands, the issues of entitlement to service connection for heat stroke and entitlement to special monthly compensation based on the loss of use of a creative organ were raised by the Veteran in May 2007 correspondence.  Such issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  



FINDINGS OF FACT

1.  The Veteran's diagnosed splayfoot with bunions is a developmental defect and was not subjected to a superimposed disease or injury during military service that resulted in additional disability.

2.  The Veteran's other acquired foot disorders, including hallux valgus and plantar fasciitis, are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was provided a letter in July 2007 that fully addressed all notice elements and was sent prior to the initial October 2007 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate her service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, and VA examination reports with addendum opinions.  Moreover, the Veteran's statements in support of the claim, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

The Veteran was afforded a VA examination in February 2013 with addendum opinions in August 2014 and March 2015 to address her claim for service connection for a bilateral foot disorder.  The Board finds that such VA examination and addendum opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinions regarding the issue of bilateral foot disorder has been met.  

Moreover, in February 2012, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence and/or aggravation of a developmental defect, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in December 2012, February 2014, and January 2015 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the December 2012, February 2014, and January 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the December 2012 remand directed the AOJ to schedule the Veteran for an appropriate VA examination to address the etiology of the disability on appeal.  As noted above, the Veteran was afforded a VA examination in February 2013.  Moreover, in compliance with the February 2014 remand, an addendum opinion was obtained in August 2014.  In January 2015, the Board remanded the case for another addendum opinion that was completed in March 2015.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for a bilateral foot disorder.  She contends that she began experiencing bilateral foot problems during her military service and continues to suffer from significant pain in her feet despite the use of special orthotic shoes and/or inserts.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.;  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's bilateral foot disorders are not chronic diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may not be established by showing a continuity of symptomatology.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records show that Veteran's January 1986 enlistment examination shows normal feet.  Also, in a January 1986 report of medical history, the Veteran denied "foot trouble."  In January 1990, the Veteran complained of foot pain and, in February 1990, she was diagnosed with splayfoot and put on a medical profile requiring foot wear modification.  The Veteran's May 1990 separation examination shows normal feet.  However, the separation examination also noted a history of chronic foot pain.  In a May 1990 report of medical history, the Veteran reported "foot trouble." 

Post-service, the Veteran submitted a claim for service connection for bilateral foot problems in May 2007, 17 years after her discharge from service.  In connection with this claim, she was afforded a VA joints examination in May 2009.  At that time, x-ray examination of the feet revealed minimum hallux valgus of the right foot and a normal left foot.  The examiner noted that the Veteran had physiological normal feet with a wide forefoot, which is not an abnormality but is normal for the Veteran.  With the shoes that women normally wear, the box of the shoe is normally two sizes smaller than the comparative length to make a foot look small and this is a fashion issue with women's shoes.  The examiner wrote that, as long as the Veteran was wearing the appropriate shoe, which SAF shoes are, which meet the foot with requirement that she requires for her foot, she is totally asymptomatic of any foot problem.  

The examiner noted that, while the Veteran was in the military, she did have metatarsalgia due to the shoes she was wearing, however, this was corrected early on in her military career with appropriate shoes and appropriate orthotics.  Since she has had the appropriate shoes and the appropriate orthotics, she has been, for the most part, asymptomatic of any foot problems.  The issue involving her feet would be her foot bilaterally is physiologically normal.  In reality, the service did not cause a problem with her feet, and she does not continue to have a problem with her feet as long as she wears the appropriate footwear.  The service did aggravate metatarsalgia when she was in the service, however, once she got the appropriate footwear and orthotic, all of her symptomatology went away, and this has been true; so, in reality, she did not have a chronic problem of metatarsalgia, which, in reality would have been what she was diagnosed with.  Therefore, the examiner opined that the Veteran's bilateral feet disorder is considered physiologically normal and is not related to her military service.  

VA treatment records show complaints of foot pain.  In January 2009, October 2009, April 2011, June 2011, August 2011, and September 2011, the Veteran complained of foot pain.  An April 2011 VA treatment record shows an impression of bilateral plantar fasciitis.  An April 2011 X-ray shows hallux valgus deformity of both feet.  Follow up treatment records continued to show complaints of foot pain.  

At the February 2012 Board hearing, the Veteran reported that her feet problems did not begin in service, but were aggravated in service.  Specifically, the shoes she wore in service hurt her feet.  She also reported that she continued to have foot pain since her discharge from service.  

In December 2012, the Board noted that the May 2009 VA examiner's opinion that the Veteran does not have a bilateral foot disorder contradicted the X-ray findings of that examination, specifically, that the Veteran had minimum hallux valgus of the right foot.  Also, VA treatment records showed that the Veteran now had a diagnosis of plantar fasciitis.  As such, the Board remanded for another VA examination.  

The Veteran was afforded another VA examination in February 2013.  The VA examiner diagnosed splayfoot (wide foot), bunions, hallux valgus, and plantar fasciitis and opined that such were less likely than not incurred in or caused by the Veteran's military service.  He noted that the Veteran was seen several times for her feet in service, but once she was given correct foot gear, she did not have further complaints related to her feet in service.  The examiner further noted that the Veteran had a wide forefoot and narrow heel, which are a developmental defect and not a disease.  He then stated that mild bunions were the same; however, such may progress as the Veteran ages, which is a natural progression.  The examiner further stated that the Veteran's plantar fasciitis first appeared with a first documented complaint of plantar foot pain post-service in April 2011, 20 years after discharge.  He concluded that there was no evidence of aggravation by the service or a chronic ongoing condition associated with military service.  

However, in February 2014, the Board found that this opinion was incomplete as it did not clearly address whether the Veteran's developmental defects of splayfoot and bunions were subject to a superimposed disease or injury during service that resulted in additional disability.  Moreover, the examiner did not specifically address the etiology of the Veteran's hallux valgus.  Therefore, the Board determined that an addendum opinion was necessary.

An addendum opinion was prepared in August 2014 by the same examiner.  The examiner opined that the Veteran's hallux valgus was not related to service as there was no evidence of treatment in service or for many years after discharge.  The examiner also determined that the Veteran's splayfoot and bunions were not subject to an injury in service and, thus, there was no additional disability.  

However, in January 2015, the Board observed that service treatment records document complaints of foot pain due to the Veteran's required foot wear.  The Board found that these complaints of in-service foot pain due to the Veteran's foot wear should be considered a superimposed injury to her splayfoot and bunions.  Thus, in turn, the primary question is whether there was an additional disability caused by this injury. Given that the examiner found no evidence of any injury, which was inaccurate, the Board found that another addendum opinion was necessary and the examiner was directed to accept that the Veteran's splayfoot and bunions, which have been found to be a developmental defect, were subject to a superimposed injury in service due to wearing boots.

In a March 2015 addendum opinion, another VA examiner stated that, after examining the evidence, there was no indication that wearing painful footwear in service affected the Veteran's feet in any way.  

Therefore, based on the February 2013 VA examination with August 2014 and March 2015 addendum opinions, the Board finds that service connection for splayfoot with bunions is not warranted.  In this regard, the preponderance of the evidence weighs against finding that the Veteran's developmental defect of splayfoot with bunions was subject to a superimposed disease or injury that resulted in additional disability.  Significantly, the February 2013 VA examiner determined that the Veteran's splayfoot with bunions was a developmental defect.  Further, in the March 2015 addendum opinion while acknowledging that the Veteran suffered from a superimposed injury of wearing painful footwear, based on review of the medical evidence, another VA examiner determined that this injury did not result in any additional disability.  Likewise, the August 2014 addendum opinion also found that there was no additional disability.  The February 2013 VA examination also clearly determined that the Veteran's bunions were a natural progression of the defect.  

The Board accords great weight to the VA examiners' initial and addendum opinions as the initial examination was predicated on an interview with the Veteran and an examination with relevant testing; and the initial examination along with the subsequent addendum opinions were based on a review of the record, to include her service treatment records.  Moreover, when considering all of the opinions in conjunction with each other, they clearly considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on the records reviewed.  Furthermore, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, there is no contrary medical opinion of record.  

Likewise, the preponderance of the evidence is against finding that the Veteran's acquired bilateral foot disorders, to include hallux valgus and plantar fasciitis, are related to her foot problems documented in service.  Although service treatment records document foot pain, this pain has been attributed to the Veteran's splayfoot.  Significantly, the VA examiner who proffered the February 2013 opinion and subsequent August 2014 addendum, after reviewing the claims file and examining the Veteran, clearly found that the Veteran's hallux valgus and plantar fasciitis were not related to service and provided a rationale for such opinions.  Importantly, the Veteran's current acquired foot disorders are not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.

Nevertheless, the first indications of any such disorders were many years after service.  In this regard, the first evidence of hallux valgus on the right foot was at the May 2009 VA examination, 19 years after discharge from active service.  Similarly, the first evidence of plantar fasciitis was in April 2011, almost 21 years after discharge from active duty.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report an in-service injury, as well as pertinent symptomatology since service.  However, although the Veteran has reported continuing foot pain since service, she is not competent to directly link any current foot disability, to include hallux valgus and plantar fasciitis, to service as medical expertise is required.  Likewise, although the Veteran has credibly reported continuing bilateral foot pain, she is not competent to determine whether her ongoing foot pain was attributed to the natural progression of her developmental splayfoot defect after service as opposed to her hallux valgus and plantar fasciitis, both of which were diagnosed many years after service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, her assertions are outweighed by the more probative VA examination with addendum opinions.  

In conclusion, the preponderance of the evidence is against service connection for a bilateral foot disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


